Citation Nr: 1626116	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-18-446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, P.G., and L.V.T.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to May 1969 and died in October 2007.  The appellant is his surviving daughter.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction of the case is with the VA RO in Newark, New Jersey.

In June 2011, the Board remanded the appellant's case to the Agency of Original Jurisdiction (AOJ) to comply with her request to testify during an in-person hearing before a Veterans Law Judge.

In September 2011, the appellant testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In October 2012, the Board remanded the appellant's case to the AOJ for further development. 


FINDINGS OF FACT

1.  An August 2007 rating decision assigned an effective date of January 9, 2007 for the grant of a 100 percent rating for the Veteran's service-connected status post total laryngectomy and tracheal resection, that established eligibility to DEA benefits, effective January 9, 2007. 

2.  The appellant, who is the Veteran's daughter, was born on August [redacted], 1979; she turned 18 years old on August [redacted], 1997 and was 26 years old on August [redacted], 2005.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits have not been met.  38 U.S.C.A.§ 3512 (West 2014); 38 C.F.R. §§ 21.3021(a), 21.3040(c); 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2014) are not for application.  Any error by VA in compliance with the duties to notify and assist can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032 (2015).

Contentions

The appellant contends that she should receive benefits under DEA for an educational program in which she was enrolled at New Jersey City University (3/12/08 VBMS VA 22-5490 Application for Survivors and Dependents Educational Assistance, p. 3).  She testified that, in early January 2007, she took pre-requisite courses.  See Board hearing transcript at pages 2 and 4.  The appellant acknowledged that she was 27 years old when the Veteran died but asserted that she was entitled to benefits.  Id. at 5.

During the course of her appeal, including in correspondence submitted with her May 2010 substantive appeal, and in her Board testimony, the appellant maintained that the Veteran should have been service-connected well before his passing (in October 2007) as he was severely ill with cancer long before the last nine months of his life (5/24/10 VBMS Correspondence, p.1).  She added that the Veteran became terminally ill at the time she was 25 years old.  See Board hearing transcript at page 5.

Legal Criteria and Analysis

Basic eligibility for DEA benefits is established in one of several ways, including being a child of a veteran who had a permanent and total disability evaluation.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this case, the appellant's potential eligibility for DEA benefits derives from her status as the legally-recognized child of a permanently and totally disabled veteran. 

No person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran being permanently and totally disabled by service-connected disability or on or before the date the Veteran's death occurred.  38 C.F.R. § 21.3040(c).  Further, no person is eligible for educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g)(2).  In no event may educational assistance be provided after the period of entitlement has been exhausted.

The appellant was born on August [redacted], 1979 (3/12/08 VBMS Birth Certificate, p.1).  She was 27 years old when eligibility to DEA was established on January 7, 2007.  The appellant did not seek to begin her studies until September 2007.  See March 2008 VA 22-5490 Application for Survivors' and Dependents' Educational Assistance, p. 3.  In her May 2010 correspondence, she argued that the Veteran became terminally ill when she was 25 years old and he should have been service-connected long before his death.

There are exceptions to the age limit of 26 for DEA benefits.  The Board has considered these exceptions, as noted in 38 C.F.R. § 21.3041; however, they are not pertinent to the appellant's case.  Extensions of ending dates are applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control, such as if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his or her period of eligibility.  Extensions of delimiting dates do not apply in the present matter because the Veteran was not granted eligibility for DEA benefits until after the appellant's 26th birthday.  The appellant was never eligible for educational assistance, because she was already 26 years of age when the Veteran was found to be permanently and totally disabled.  Therefore, the appellant was never an eligible child. 

During the course of her appeal the appellant raised of a claim of whether there was clear and unmistakable error (CUE) in the August 2007 rating decision that assigned an effective date of January 9, 2007 for the 100 percent rating for the Veteran's service-connected status post total laryngectomy and tracheal resection, and basic eligibility to DEA benefits from that date.

An unappealed November 2014 RO rating decision found that there was no CUE in the August 2007 rating decision that assigned the January 9, 2007 effective date for the 100 percent rating for status post laryngectomy and tracheal resection to include service connection for the underlying cancer.

The Board is sympathetic with the appellant's claim; however, it is bound by the applicable law and regulations.  In this case, there is, unfortunately, no legal basis for granting the benefits requested by the appellant.  The appellant was not entitled to DEA benefits until January 9, 2007, when the Veteran received a disability rating of 100 percent; she was 27 years old at the time.  The appellant did not enroll in school and begin her course work until September 2007, and at that time she was well past the age of 26.  As such entitlement to DEA assistance must be denied as a matter of law.  In such cases where the law dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


